Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure(s) statement (IDS) submitted on 4/2/21is/are acknowledge. Applicant has cited over 100 references (some references have 200 + pages) for consideration. The examiner believes that the large volume of references for consideration are largely cumulative. The references have been considered to the best of the examiner's ability based upon the fact that such a large volume of references have been cited. The applicant's assistance is respectfully requested with the list of cited references as per MPEP 2004, paragraph 13. Applicant's attention is also directed to Ex parte Morning Surf Corp., 230 USPQ 446 and Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972).
Terminal Disclaimer
The terminal disclaimer filed on 10/26/30 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10649113 and US Application 16/648,887 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 21, 22, 26-39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over A.D. Sylvester et al (US3011383) in view of Braynock et al. (US20060112599) in view of Toda (US20100254007).

Regarding claim 15, A. D. Sylvester teaches an article (of apparel-col. 7, lines 46-52-figure 5) of footwear comprising: a component (2) forming at least a portion of the article (of apparel) of footwear, wherein the component is an upper for the article of footwear, the component (2) having a first surface defined by a thermoplastic material (col. 1,lines 10-17 and 34-41); and an optical element (11,12,13) having a first side and a second side opposing the first side, wherein the first side or the second side of the optical element is disposed on the thermoplastic material (see figure 2) of the first surface of the component and imparts a structural color to the article (of apparel) of footwear (col. 5,lines 30-35 and col. 6, lines 52-68), wherein the component (2) include a first textured surface, the first textured flat planar surfaces (see figure 6). 
A.D. Sylvester teaches incorporating a reflective optical element in an article of apparel and the material can include embossed ridges and grooves (col. 8). However, A.D. Sylvester fails to specifically disclose the component is an upper for an article of footwear and a first textured surface includes flat planar surfaces.  
In the same field of endeavor, Braynock et al. teaches an article of footwear comprising: a component (93/SDA) forming at least a portion of the article of footwear (shoe), wherein the component is an upper for the article of footwear, the component having a first surface defined by a thermoplastic material (paragraph 100); and an optical element (95-mirror-figure 10a or reflection surface in figure 10b) having a first side and a second side opposing the first side, wherein the first side or the second side of the optical element is disposed on the thermoplastic material (see figure 10) of the first surface (94B or 94A) of the component(93) and imparts a structural color to the article (paragraph 152 and 154) of footwear, wherein the component (SDA/93) includes a first textured surface, and the first textured surface includes a plurality of profile features and flat planer areas. Figure 10B component includes a textured surface with a plurality of profiles features and inclined planar areas. Braynock further teaches the reflective and other optical effects can done using a woven (taffeta) or non-woven textile (suede)-see paragraph 148. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to in include this feature, as a functionally equivalent surface to provide optical reflective/refractive effects in an article of clothing.  
AD Sylvester teaches a decorative optical material for use in apparel with a textured surface including a plurality of profile features. Braynock further teaches using a decorative optical material for display in an upper for footwear which can inclined planar areas (paragraph 13,100, 148, 150 and figure 10B) to produce the color/imaging effects.
An optical display for use in articles of apparel with which includes a plurality of profile features and flat planar areas to produce the color/imaging effects is taught by Toda.  
 	 Toda teaches a component (label/optical display 50,51) forming at least a portion of the article of apparel, the component having a first surface defined by a thermoplastic material (50-paragraphs 133-135; figure 2); and an optical element (51) having a first side and a second side opposing the first side, wherein the first side or the second side of the optical element is disposed on the thermoplastic material (see figure 2) of the first surface of the component and imparts a structural color to the article (paragraph 90), wherein the component includes the first textured surface, and the first textured surface includes a plurality of profile features and flat planar areas (see figure 2) to provide a color/image for display.
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the first textured surface includes a plurality of profile features and flat planar areas as optical effects display for the reflection and/or diffraction of light for color imaging effects in apparel. 
Additionally, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 16, the article of claim 15, wherein the first surface is a first textured surface (embossed indentation) and wherein a combination of the optical element (11, 12, and 13) and the first textured surface impart the structural color to the article (col. 8, lines 1-18).
Regarding claim 21, A.D Sylvester-Braynock-Toda combination fails to specifically disclose wherein the thermoplastic material is a foamed thermoplastic material.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify A.D, Sylvester-Braynock-Toda combination to include a foamed plastic material when designing a film for use in forming flexible or rigid plastic objects since some foamed plastics can be recycled, it has a high strength per unit weight and is easily formed/molded.
Regarding claim 22, A.D Sylvester-Braynock-Toda combination fails to specifically disclose wherein the thermoplastic material has a transmittance of 40 percent or less.  A.D. Sylvester does teaches variation in reflectivity of the layers based on thickness and achieves iridescence using reflectance. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include 40 or less transmittance (60 percent or more reflectance) to ensure interference of the light to produce the desired color. Additionally, it has been held that where the general conditions of the claim are 
Regarding claim 26, the article of claim 15, wherein the optical element (11, 12, and 13) includes is a multilayer reflector or a multilayer filter (col. 4, lines 48-75 and col. 5, lines 53-57).
Regarding claim 27, the article of claim 26, wherein the multilayer reflector has at least two layers, including at least two adjacent layers having different refractive indices (col. 6, lines 51-67 and col. 7, lines 1-30).
Regarding claim 28, the article of claim 27, wherein at least one of the layers of the multilayer reflector has a thickness that is about one-fourth of the wavelength of visible light to be reflected by the optical element to produce the structural color (col. 6, lines 51-67 and col. 7, lines 1-30).
Regarding claim 29, the article of claim 27, wherein the at least one of the layers of the multilayer reflector comprises a material selected from the group consisting of: silicon dioxide, titanium dioxide, zinc sulfide, magnesium fluoride, tantalum pentoxide, and a combination thereof (col. 5, lines 55-75 and col. 6, lines 1-3).
Regarding claim 30, the A.D Sylvester –Braynock-Toda combination fails to specifically disclose color is visible to a user from 1 meter away. The distance a user with 20/20 normal color vision can see is 20 feet. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to ensure the color can be seen 1 meter away (approximately 3.2 ft.) to ensure the color and/or image is easily viewable within normal human vision range. 
Regarding claim 31, the article of claim 15, wherein the structural color has a single hue (see col. 6, lines 34-50).

Regarding claim 33, the article of claim 15, wherein the structural color is iridescent (col. 3, lines 28-35, col. 6, lines 60-67 and col. 7, lines 20-30).
Regarding claim 34, the article of claim 15, wherein the structural color has limited
Iridescence (col. 8, lines 18-30).
Regarding claim 35-37, A.D. Sylvester teaches designing the layers thickness and materials to provide a desired color effect (col. 5, lines 30-36). Although, A.D. Sylvester-Braynock-Toda combination fails to specifically discloses all of the assigned hues fall in a single hue group claimed; it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, since the desired color effect is determined by the engineering the layered materials as taught by A.D. Sylvester. 
Regarding claim 38, see Examiner’s notes in claim 22.
Regarding claim 39, see Examiner’s notes in claim 15. Braynock further teaches wherein the structural color has a single hue (black or green) that is angle independent from at least three different angles of observation that are at least 15 degrees apart from one another (no matter which angle you view the SDA it will be the same hue).
Regarding claim 41, See Examiner’s notes in claims 15 and 39. 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable A.D. Sylvester et al (US3011383) in view of Braynock et al. (US20060112599) in view of Toda (US20100254007), further in view of Bradly, Jr. et al. (US6157489).

Bradly teaches color shifting films perceived colors can be quantified by the CIE industry standards (see col. 7, lines 47-67 and col. 8) over an angular viewing range. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed features, as an industry standard methodology for defining color hues over an angular viewing range. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over A.D. Sylvester et al (US 3,011,383)  in view of Braynock et al. (US20060112599) in view of Toda (US20100254007), further in view of Wang (US 5,815,950).
Regarding claims 20 and 24, A.D Sylvester teaches using the film to be decorative on fabric or plastic.  A.D, Sylvester-Braynock-Toda fails to specifically disclose an embodiment wherein the component is a sole for the article of footwear (claim 20); and wherein the first surface of the component includes a bladder (claim 24).
	Wang teaches an air cushion sole insert line with an iridescent film. Wang teaches an article comprising: a component (21) forming at least a portion of the article, the component having a first surface (see figures 4 and 8); and an optical element (1) having a first side and a second side opposing the first side, wherein the first side or the second side of the optical element is disposed on the component (see figures 4) of the first surface of the component and imparts a structural color to the article (col. 2,lines 1-13), wherein the article is an article of footwear (see is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 42-44 are allowed.
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to fairly suggest an article of footwear comprising: a . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH